—Judgment, Supreme Court, Bronx County (Denis Boyle, J., at hearing; Lawrence Tonetti, J., at nonjury trial and sentence), rendered April 7, 1999, convicting defendant of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The hearing record establishes that on each occasion that defendant made statements prior to the administration of Miranda warnings, a reasonable person in defendant’s situation would have considered himself free to leave (see, People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851; see also, Oregon v Mathiason, 429 US 492, 495-496). After the police found defendant with a seriously injured child, defendant voluntarily accompanied the police to the hospital. The police did not restrict defendant’s liberty during the time spent driving to the hospital and waiting there for the child to be treated, and defendant’s statements during these time periods were clearly spontaneous in any event. A detective subsequently informed defendant that the child had died, and defendant agreed to come to the police station and cooperate with the investigation. At the station house defendant was not restrained in any manner, and after brief, investigatory questioning, he gave an account of the child’s injuries that led the detective to deliver Miranda warnings, after which defendant knowingly and voluntarily waived his rights and made further statements. Concur — Nardelli, J.P., Saxe, Sullivan, Wallach and Friedman, JJ.